Back to Form 8-K [form8-k.htm]
Exhibit 10.8

 
WELLCARE HEALTH PLANS, INC.
ANNUAL CASH BONUS PLAN
 
              WellCare Health Plans Inc., a Delaware corporation (the
“WellCare”), hereby adopts the WellCare Annual Cash Bonus Plan (this “Plan”) as
of March 31, 2010.
 
              The purpose of this Plan is to provide employees of WellCare and
its Subsidiaries (collectively, the “Company”) with an incentive and reward for
contributions to the growth of the Company and to incentivize the employees to
continue to provide services to the Company.   Capitalized terms used herein are
defined in Section 10.


1.           Grantees
 
A “Grantee” for purposes of this Plan shall include each employee of the Company
who (i)  reports directly to the Executive Chairman or the Chief Executive
Officer, (ii) holds a position classified as Senior Vice President or higher,
(iii) is granted a Bonus (as defined below) under this Plan by the Committee
(any such employee within (i), (ii) or (iii), a “Senior Grantee”) or (iv) is
granted a Bonus under this Plan by the Company’s Human Resources Department.
 
2.           Bonuses
 
(a)            The Committee in its sole discretion shall determine the terms
and conditions of any bonus (the “Bonuses”) granted under this Plan; provided,
however, that the Company’s Human Resources Department shall be permitted to
determine the target amount of any Bonus granted under this Plan to employees of
the Company who are not Senior Grantees.  The target amount of any Bonus shall
be based on a percentage of a Grantee’s base salary (or, in the case of a
Grantee who receives commission compensation, the amount stated in such
Grantee’s annual compensation statement) and shall be communicated to individual
Grantees at the time, and in a manner, determined by the Committee in its sole
discretion.  Bonuses shall be paid solely in the form of cash.
 
(b)           The Committee may determine that Bonuses are payable based on the
achievement of performance goals.  The performance goals may differ from Grantee
to Grantee, from Performance Period (as defined below) to Performance Period and
from Bonus to Bonus.  Any criteria used may be measured in absolute terms or
relative to other companies.  The performance goals may include, but are not
limited to:  earnings; earnings per share; earnings before interest, taxes,
depreciation and amortization; revenue; profits; profit growth; profit-related
return ratios; cost management; dividend payout ratios; market share; economic
value added; cash flow; total shareholder return; quality; or other measures of
performance selected by the Committee.  The achievement of any goals shall be
determined by the Committee in its sole discretion.
 
3.           Performance Period
 
Bonuses shall be paid in respect of a “Performance Period”.  A Performance
Period is from and including January 1 up to and including December 31 of any
particular year.

 
 

--------------------------------------------------------------------------------

 

4.           Payment of Bonuses
 
(a)           Each Grantee shall be paid an amount in cash on or before March 15
of the year following the year which the end of the applicable Performance
Period occurs; provided, the Grantee satisfies the requirements set forth by the
Company as determined in the Committee’s sole discretion and the requirements of
Section 6.
 
(b)           In addition to the requirements set forth in Section 4(a), the
Committee, in its sole discretion, shall be permitted at any time prior to
payment with respect to a Bonus to rescind, reduce or otherwise amend the terms
of such Bonus pursuant to Section 7(b).
 
5.           Calculations and Prorations
 
Except as otherwise determined by the Committee in its sole discretion and so
long as a Grantee has satisfied all of the requirements to be paid a Bonus as
set forth in this Plan, the following guidelines shall apply in respect of
calculating and prorating Bonuses:
 
(a)            If a Grantee works on a part-time schedule, the Grantee will be
eligible to be paid a Bonus based upon the Grantee’s annualized reduced base
pay.
 
(b)           If a Grantee is hired prior to November 1st of the year of the
applicable Performance Period, the Grantee will be eligible to be paid a Bonus
prorated daily based on the date of hire.  If the Grantee is hired on or after
November 1st of the year of the applicable Performance Period, the Grantee will
not be eligible for any Bonus payout for that Performance Period.
 
(c)           If a Grantee who was previously in a non-Bonus eligible position
is transferred to a Bonus eligible position prior to November 1st of the year of
the applicable Performance Period, the Grantee will be eligible to be paid a
Bonus prorated daily based on the date of transfer to the Bonus eligible
position.  If a Grantee who was previously in a non-Bonus eligible position is
transferred to a Bonus eligible position on or after November 1st of the year of
the applicable Performance Period, the Grantee will not be eligible for a Bonus.
 
(d)           If a Grantee who was previously in a Bonus eligible position is
transferred to a different Bonus eligible position with a different Bonus target
amount, the Grantee will be eligible to be paid a Bonus based on the prorated
daily basis of the time spent in each position; provided, however, that any
Grantee who is transferred at or before Focal Point will be eligible to be paid
a non-prorated Bonus based on the new Bonus target numbers for the entire
Performance Period.
 
6.           Termination of Employment
 
              A Grantee shall not be entitled to receive payment of a Bonus and
shall forfeit all rights with respect to a Bonus if for any reason the Grantee
is not an active employee of the Company on the date the Bonus is paid.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Term and Amendment
 
(a)           This Plan is effective as of March 31, 2010.
 

(b)           This Plan and the terms of any Bonuses may be amended or
terminated by the Committee at any time without the consent of the Grantees.
 
8.           Plan Sponsor and Plan Administration
 
(a)           Upon a determination that any applicable performance goals have
been achieved and that the Grantee has satisfied any other requirements for the
payment of a Bonus, any amount payable hereunder shall represent an unsecured
promise of the Company, and no amounts will be contributed to a third party or
otherwise set aside to fund the benefits under this Plan.
 
(b)           This Plan shall be administered by the Committee. The Committee
shall have the authority to construe, interpret and implement this Plan and any
Bonuses hereunder in its sole discretion.  Notwithstanding any provision in this
Plan to the contrary, in the event of any (i) adjustments, recapitalizations,
reorganizations, stock splits, stock dividends, combination of shares or other
changes in the Company's capital structure or its business, (ii) any merger,
consolidation or similar transaction by or of the Company, (iii) change in
accounting principles, (iv) change in applicable law, (v) extraordinary or
nonrecurring event or (vi) other material event that is not contemplated by the
Company on the date of any Bonus grant, then the Committee in its sole
discretion may adjust performance metrics, the method of calculating the
performance metrics or Bonus payout amounts.  The Committee’s determinations
under this Plan need not be uniform.
 
(c)           The determination of the Committee on all matters relating to this
Plan or any Bonus shall be final, binding and conclusive on all Grantees.
 
(d)           The Committee may delegate to any other person or persons such
duties as it may deem advisable.  The Committee may also employ attorneys,
consultants, accountants or other professional advisers and shall be entitled to
rely upon the advice, opinions or valuations of any such advisers.
 
(e)           Neither the Committee, nor any person to whom duties have been
delegated by the Committee, shall be personally liable for any action,
interpretation, or determination made with respect to this Plan or Bonuses.
 
9.           Miscellaneous
 
(a)           Participation in this Plan will not confer or be construed to
confer any rights to employment or continued employment.  A Grantee’s employment
with the Company will continue to be “at will” and not for a definite duration
(unless otherwise provided in an employment agreement), and nothing in this Plan
will be deemed to constitute a contract of employment or confer upon a Grantee
any contractual right to continued employment with the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           No Bonus shall be assignable or transferable, nor shall such Bonus
be subject to alienation, assignment, garnishment, execution or levy of any
kind.

(c)            The Company shall have the right to withhold from any payment
made under this Plan any Federal, State or local taxes required by law to be
withheld with respect to the payment of a Bonus.
 
(d)           Any and all Bonuses under this Plan shall constitute a special
incentive payment to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for the purpose of
determining any benefits under any pension, retirement, profit sharing, bonus,
life insurance, severance or other compensation or benefit plan of the Company
or under any agreement with the Grantee, unless such plan or agreement
specifically provides otherwise.
 
(e)           All rights and obligations under this Plan shall be construed and
interpreted in accordance with the laws of the State of Delaware, applicable to
agreements made and wholly to be performed in the State of Delaware and without
reference to the conflict of law rules or principles thereof.
 
(f)            This Plan and any Bonuses are intended to be exempt from the
requirements of Section 409A of the Code.  This Plan shall be interpreted,
administered and construed in a manner so as to avoid the imposition of
interest, taxes and penalties on the Grantee pursuant to Section 409A of the
Code.  If and to the extent any Bonus under this Plan is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A of the Code, then to the extent required in order to avoid the imposition
of any interest, penalties and additional tax under Section 409A of the Code,
any payments payable as a result of a Grantee’s termination of employment with
the Company will be delayed for six months and one day following such
termination of employment, or if earlier, the date of the Grantee’s death, if
the Grantee is deemed to be a “specified employee” as defined in Section 409A of
the Code and as determined by the Company and any payments payable in connection
with a Grantee’s termination of employment shall be made to the Grantee only
upon a “separation from service” (as such term is defined and used in Section
409A of the Code).
 
(g)           Whenever possible, each provision of this Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Plan.


10.         Repayment of Bonus.


If, at any time, the Board of Directors of WellCare or the Committee, as the
case may, in its sole discretion determines that any action or omission by the
Grantee constituted (a) wrongdoing that contributed to (i) any material
misstatement in or omission from any report or statement filed by the Company
with the U.S. Securities and Exchange Commission or (ii) a statement,
certification, cost report, claim for payment, or other filing made under
Medicare or Medicaid that was false, fraudulent, or for an item or service not
provided as claimed, (b) intentional or gross misconduct, (c) a breach of a
fiduciary duty to the Company or a Subsidiary
 
 
4

--------------------------------------------------------------------------------

 

or (d) fraud, then in each such case, commencing with the first fiscal year of
the Company during which such action or omission occurred, the Grantee’s
participation in this Plan shall be immediately terminated and the Grantee shall
repay to the Company, upon notice to the Grantee by the Company, up to 100% of
the pre-tax amount paid to the Grantee pursuant to this Plan during and after
such fiscal year.  The Board of Directors of WellCare or the Committee, as the
case may be, shall determine in its sole discretion the date of occurrence of
such action or omission and the percentage of the pre-tax amount received
pursuant to this Plan that must be repaid to the Company

 


11.         Definitions
 
(a)           “Bonuses” has the meaning set forth in Section 2(a).
 
(b)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(c)           “Company” means WellCare and its Subsidiaries.
 
(d)           “Committee” means the Compensation Committee of the Board of
Directors of WellCare.   
 
(e)           “Focal Point” means the annual review process conducted by the
Company in order to determine the annual merit market adjustments, promotions,
Bonuses and  other annual incentive amounts for Company employees.
 
(f)           “Grantee” has the meaning set forth in Section 1.
 
(g)           “Performance Period” has the meaning set forth in Section 3(a).
 
(h)           “Plan” means this WellCare Heath Plans, Inc. Annual Cash Bonus
Plan.
 
(i)             “Senior Grantee” has the meaning set forth in Section 1.
 
(j)             “Subsidiary” means a corporation or other entity of which
outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentage as may be approved by the
Committee, are owned directly or indirectly by WellCare.
 
(k)           “WellCare” means WellCare Health Plans, Inc., a Delaware
corporation.


*  *  *  *  *


This Plan was initially adopted by the Committee on March 31, 2010,
and amended and restated by the Committee on December 17, 2010.




5